I can not concur in the opinion of the majority of this Court. Contributory negligence is a defense and a question of fact. To say that no other reasonable conclusion can be drawn is to pass on the facts, unless this Court intends to find that the fact finding department of the Circuit Court has acted with gross impropriety. This involves necessarily the Circuit Judge who could have granted a new trial on the facts. I am sure this Court does not intend to reflect on the jury or the Circuit Judge. No evidence is a question of law. A "conclusion" is a question of fact. This is a law case, and, under the Constitution, this Court has no jurisdiction of the facts.
In this case there was a conflict of testimony as to whether the signals were given or no. What conclusion I may draw from the printed testimony is immaterial. The jury saw the witnesses and had the advantage. Besides, it is their province, not mine. There is testimony from which it might be inferred that the driver was asleep. Did the driver know that his road had a place of great danger on it and in gross and wilful disregard of his danger deliberately compose himself for sleep, or was he overcome by weakness and fell asleep unwittingly. There are many men who go to sleep *Page 150 
at very inopportune times and places, very much against their will, and to their great mortification. Which was it? Were the signals given? If not, was the agent of the plaintiff guilty of gross and wilful negligence? These were questions for the jury. They were questions of fact, and, in my judgment, were not within the jurisdiction of this Court.
As to that portion of the opinion of the majority that construes the Lawson case, I must dissent. The words "proximate cause" are not in the statute, and I still think this Court has no right to add them. Until learned counsel cease to request and learned Judges to charge that the "proximate cause" is the "next cause," confusion in the minds of the profession and the nonprofessional juror can not be avoided.
Records before this Court show that just that thing is done.
For these reasons I dissent.